 



Exhibit 10.30

PHH CORPORATION

RESTRICTED STOCK UNIT
CONVERSION AWARD NOTICE

We are pleased to notify you that PHH Corporation (the “Company”) has awarded
you Restricted Stock Units in consideration of the conversion of the Restricted
Stock Units granted to you by Cendant Corporation on April 22, 2003. The
Restricted Stock Units represent the Company’s unfunded and unsecured promise to
issue shares of the Company’s Stock at a future date subject to the terms and
conditions of the attached Restricted Stock Unit Conversion Award (the
“Agreement”) and the PHH Corporation 2005 Equity and Incentive Plan (the
“Plan”). This Notice constitutes part of and is subject to the terms and
provisions of the Agreement and the Plan. Capitalized terms used but not defined
in this Conversion Award Notice shall have the meanings set forth in the
Agreement or the Plan.

     
Grantee:
  [Name]
[Address]
 
   
Participant #:
  [___]
 
   
Conversion Date:
  February 1, 2005
 
   
Number of Conversion
   
Restricted Stock Units:
  [___]
 
   
Settlement Date:
  For each Restricted Stock Unit, except as otherwise provided by the Agreement,
the date on which such Restricted Stock Unit becomes vested in accordance with
the Vesting Schedule set forth below.
 
   
Vesting Schedule:
  Subject to the provisions of the Agreement and the Plan and provided that you
remain continuously employed with the Company through the respective vesting
dates set forth below, the Restricted Stock Units shall become vested as
follows:

          Vesting Date   % of Restricted Stock Units  
4/22/2005
    33-1/3 %
4/22/2006
    33-1/3 %
4/22/2007
    33-1/3 %

-1-



--------------------------------------------------------------------------------



 



We congratulate you on the recognition of your importance to our organization
and its future.

     

PHH CORPORATION  
 
By:  
 
 

--------------------------------------------------------------------------------

 
Name:  
 
Title:  

RETAIN THIS NOTIFICATION AND YOUR CONVERSION AWARD
WITH YOUR IMPORTANT DOCUMENTS AS A RECORD OF THIS AWARD.

-2-



--------------------------------------------------------------------------------



 



PHH CORPORATION

RESTRICTED STOCK UNIT
CONVERSION AWARD

     PHH Corporation, a Maryland corporation (the “Company”) has granted to the
individual (the “Grantee”) named in the Conversion Award Notice to which this
Restricted Stock Unit Conversion Award (the “Agreement”) is attached, an award
consisting of restricted stock units, subject to the terms and conditions set
forth in the Conversion Award Notice and this Agreement. The restricted stock
units have been granted pursuant to the PHH Corporation 2005 Equity and
Incentive Plan (the “Plan”).

     WHEREAS, in connection with the spin-off of the Company from Cendant
Corporation, the Compensation Committee has approved the conversion, and the
assumption under the Plan, of restricted stock units relating to shares of
Cendant Corporation common stock (the “Cendant Restricted Stock Units”) into
restricted stock units relating to the common stock of the Company (the
“Restricted Stock Units”);

     WHEREAS, the Compensation Committee of the Company has the authority under
and pursuant to the Plan to grant and establish the terms of awards, including
awards in consideration of the cancellation by Cendant Corporation of the
Cendant Restricted Stock Units, to eligible employees of the Company and its
Subsidiaries; and

     WHEREAS, the Compensation Committee of the Company desires to grant an
award to the Grantee to represent the conversion of the Cendant Restricted Stock
Units into the Restricted Stock Units of the Company, subject to the terms and
conditions of the Plan, the Conversion Award Notice, and this Agreement.

     In consideration of the provisions contained in this Agreement, the Company
and the Grantee agree as follows:

     1. The Plan. The award granted to the Grantee hereunder is pursuant to the
Plan. A copy of a prospectus for the Plan is attached hereto and the terms of
such Plan are hereby incorporated in this Agreement. Terms used in this
Agreement which are not defined in this Agreement shall have the meanings used
or defined in the Plan.

     2. Grant of Restricted Stock Units.

        a. Subject to the terms and conditions set forth in the Plan and this
Agreement, the Grantee shall acquire, the number of Restricted Stock Units,
subject to adjustment by the Committee as provided in Section 5 of the Plan, as
set forth in the Conversion Award Notice (the “Award”).

        b. The Grantee is not required to make any monetary payment (other than
applicable tax withholding, if any, and payment of the par value of the Stock,
if required by law) as a condition to receiving shares of Stock issued upon
settlement of the Restricted Stock Units.

-1-



--------------------------------------------------------------------------------



 



     3. Vesting of Restricted Stock Units. Subject to Paragraph 4 below, the
Award shall vest in accordance with the Vesting Schedule set forth in the
Conversion Award Notice; provided, however, to the extent not already vested,
the Award shall become 100% vested upon a Change in Control, the Grantee’s
death, or the Grantee’s termination of employment by reason of disability (as
defined in the Company’s long-term disability plan), while employed with the
Company.

     4. Termination of Employment. Notwithstanding any other provision of the
Plan to the contrary, upon the termination of the Grantee’s employment with the
Company and its Subsidiaries for any reason whatsoever (other than death or
Disability), the Award, to the extent not yet vested, shall immediately and
automatically terminate; provided, however, that the Committee may, in its sole
and absolute discretion, accelerate the vesting of the Award, upon termination
of employment or otherwise, for any reason or no reason, but shall have no
obligation to do so.

     5. Settlement.

        a. Issuance of Shares of Stock. The Company shall issue to the Grantee,
on the Settlement Date with respect to each Restricted Stock Unit to be settled
on such date, shares of Stock that are equal to the number of vested Restricted
Stock Units after any adjustments as provided under Section 5 of the Plan;
provided, however, that the Grantee shall remain required to remit to the
Company such amount that the Company determines is necessary to meet all
required minimum withholding taxes.

        b. Certificate Registration. The certificate for the shares issued in
settlement of the Restricted Stock Units shall be registered in the name of the
Grantee, or, if applicable, in the names of the Grantee’s heirs.

        c. Restrictions on Grant of the Restricted Stock Units and Issuance of
Shares. The grant of the Restricted Stock Units and issuance of shares of Stock
upon settlement of the Restricted Stock Units shall be subject to and in
compliance with all applicable requirements of federal, state or foreign law
with respect to such securities. No shares of Stock may be issued hereunder if
the issuance of such shares would constitute a violation of any applicable
federal, state or foreign securities laws or other law or regulations or the
requirements of any stock exchange or market system upon which the Stock may
then be listed. The inability of the Company to obtain from any regulatory body
having jurisdiction the authority, if any, deemed by the Company’s legal counsel
to be necessary to the lawful issuance of any shares subject to the Restricted
Stock Units shall relieve the Company of any liability in respect of the failure
to issue such shares as to which such requisite authority shall not have been
obtained. As a condition to the settlement of the Restricted Stock Units, the
Company may require the Grantee to satisfy any qualifications that may be
necessary or appropriate, to evidence compliance with any applicable law or
regulation and to make any representation or warranty with respect thereto as
may be requested by the Company.

-2-



--------------------------------------------------------------------------------



 



        d. Fractional Shares. The Company shall not be required to issue
fractional shares upon the settlement of the Restricted Stock Units.

        e. Dividend Equivalents. As of each dividend payment date for each cash
dividend on the Stock, the Grantee shall receive additional Restricted Stock
Units, which shall be subject to the same terms and conditions as the Restricted
Stock Units granted pursuant to the Conversion Award Notice and this Agreement.
The number of additional Restricted Stock Units to be granted shall equal:
(i) the product of (x) the per-share cash dividend payable with respect to each
share of Stock on that date, multiplied by (y) the total number of Restricted
Stock Units which have not been settled or forfeited as of the record date for
such dividend, divided by (ii) the Fair Market Value of one share of Stock on
the payment date of such dividend.

     6. Tax Obligations. As a condition to the granting of the Award and the
vesting thereof, the Grantee agrees to remit to the Company or any of its
applicable Subsidiaries such sum as may be necessary to discharge the Company’s
or such Subsidiary’s obligations with respect to any tax, assessment or other
governmental charge imposed on property or income received by the Grantee
pursuant to this Agreement and the Award. Accordingly, the Grantee agrees to
remit to the Company or an applicable Subsidiary any and all required minimum
withholding taxes. To satisfy such obligation, Grantee agrees to have the
Company withhold a number of whole shares of Stock otherwise deliverable to
Grantee in settlement of the Restricted Stock Units having a Fair Market Value,
as of the date on which the tax withholding obligations arise, not in excess of
the amount of such tax withholding obligations determined by the applicable
minimum statutory withholding rates.

     7. No Rights to Continued Employment; Loss of Office. Neither this
Agreement nor the Award shall be construed as giving the Grantee any right to
continue in the employ of the Company or any of its Subsidiaries, or shall
interfere in any way with the right of the Company to terminate such employment.
Notwithstanding any other provision of the Plan, the Award, this Agreement or
any other agreement (written or oral) to the contrary, for purposes of the Plan
and the Award, a termination of employment shall be deemed to have occurred on
the date upon which the Grantee ceases to perform active employment duties for
the Company following the provision of any notification of termination or
resignation from employment, and without regard to any period of notice of
termination of employment (whether expressed or implied) or any period of
severance or salary continuation. Notwithstanding any other provision of the
Plan, the Award, this Agreement or any other agreement (written or oral) to the
contrary, the Grantee shall not be entitled (and by accepting an Award, thereby
irrevocably waives any such entitlement), by way of compensation for loss of
office or otherwise, to any sum or other benefit to compensate the Grantee for
the loss of any rights under the Plan as a result of the termination or
expiration of an Award in connection with any termination of employment. No
amounts earned pursuant to the Plan or any Award shall be deemed to be eligible
compensation in respect of any other plan of the Company or any of its
Subsidiaries.

     8. Rights as a Stockholder. The Grantee shall have no rights as a
stockholder with respect to any shares which may be issued in settlement of the
Restricted Stock Units until the date of the issuance of a certificate for such
shares (as evidenced by the appropriate entry on the books of the Company or of
a duly authorized transfer agent of the Company). No adjustment shall be made
for dividends, distributions or other rights for which the record date is prior
to the

-3-



--------------------------------------------------------------------------------



 



date such certificate is issued, except as provided Section 5 of the Plan and
Section 5(e) of this Agreement.

     9. Legends. The Company may at any time place legends referencing any
applicable federal, state or foreign securities law restrictions on all
certificates representing shares of Common Stock issued pursuant to this
Agreement. The Grantee shall, at the request of the Company, promptly present to
the Company any and all certificates representing shares acquired pursuant to
this Agreement in the possession of the Grantee in order to carry out the
provisions of this Section.

     10. Nontransferability of Restricted Stock Units. Prior to the issuance of
shares of Stock on the Settlement Date, neither this Agreement nor any of the
Restricted Stock Units subject to this Agreement shall be subject in any manner
to anticipation, alienation, sale, exchange, transfer, assignment, pledge,
encumbrance, or garnishment by creditors of the Grantee, except transfer by will
or by the laws of descent and distribution. All rights with respect to the
Agreement shall be exercisable during the Grantee’s lifetime only by the Grantee
or the Grantee’s guardian or legal representative.

     11. Amendments. The Committee may amend this Agreement at any time;
provided, however, that no such amendment may adversely affect the Grantee’s
rights under this Agreement without the consent of the Grantee, except to the
extent such amendment is reasonably determined by the Committee in its sole
discretion to be necessary to comply with applicable law or to prevent a
detrimental accounting impact. No amendment or addition to this Agreement shall
be effective unless in writing.

     12. Notices. Any notice required or permitted under this Agreement shall be
deemed given when delivered personally, or when deposited in a United States
Post Office, postage prepaid, addressed, as appropriate, to the Grantee at the
last address specified in the Grantee’s employment records, or such other
address as the Grantee may designate in writing to the Company, or the Company,
Attention: General Counsel, or such other address as the Company may designate
in writing to the Grantee.

     13. Binding Effect. This Agreement shall inure to the benefit of the
successors and assigns of the Company and, subject to the restrictions on
transfer set forth herein, be binding upon the Grantee and the Grantee’s heirs,
executors, administrators, successors and assigns.

     14. Failure to Enforce Not a Waiver. The failure of the Company to enforce
at any time any provision of this Agreement shall in no way be construed to be a
waiver of such provision or of any other provision hereof.

     15. Integrated Agreement. The Conversion Award Notice, this Agreement and
the Plan constitute the entire understanding and agreement of the Grantee and
the Company with respect to the subject matter contained herein or therein and
supersedes any prior agreements, understandings, restrictions, representations,
or warranties among the Grantee and the Company with respect to such subject
matter other than those as set forth or provided for herein or therein. To the
extent contemplated herein or therein, the provisions of the Conversion Award
Notice and the Agreement shall survive any settlement of the award and shall
remain in full force and effect.

-4-



--------------------------------------------------------------------------------



 



     16. Governing Law. This Agreement and the legal relations between the
parties shall be governed by and construed in accordance with the internal laws
of the State of Maryland, without effect to the conflicts of laws principles
thereof.

     17. Authority. The Committee shall have full authority to interpret and
construe the terms of the Plan, the Conversion Award Notice, and this Agreement.
The determination of the Committee as to any such matter of interpretation or
construction shall be final, binding and conclusive on all parties.

* * * * *

-5-